Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-28 are pending in the application.
Election/Restrictions
Applicant's election with traverse of tiafenacil (I).1 as the compound of formula (I) and sulfentrazone as the PPO-inhibiting herbicide in the reply filed on November 24, 2020 is acknowledged. The traversal is on the grounds that the special technical feature is that the weeds are resistant to PPO-inhibiting herbicides and not the compound of formula I and that Ko et al. does not teach or suggest using the compound of formula (I) to control the growth of PPO-resistant weeds. This is not found persuasive because Ko et al. teach the uracil compounds of formula (I) exhibit a wide herbicidal effect against not only grass weeds but also broadleaf weeds upon foliar treatment. Ko et al. teach the compounds of formula (I) control Ambrosia artemisiifolia (ragweed); Acalypha australis (Asian copperleaf), and Amaranthus hybridus (smooth pigweed). These, by Applicant’s admission, are weeds that are resistant to PPO-inhibiting herbicides. As such, following the prior art teaching that if the same compounds, compounds of formula (I), are applied to the same weeds, currently claimed, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., control of PPO-resistant weeds that are resistant to PPO-inhibiting herbicides except the compounds of formula (I). As such, the special technical feature of the compounds of formula (I) and control of PPO-resistant weeds are taught by Ko et al. Thus, a feature found in the prior art cannot be considered to be a special technical features.

Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 24, 2020.
Claims 16-28 are pending in the application. Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Claims 16 and 19-28 will presently be examined to the extent they read on the elected subject matter of record.
Priority
This application is a National Stage Entry for PCT/EP2017/069367 filed August 1, 2017, which claims benefit to European Patent Office Application No. 16183308.2 filed August 9, 2016.
Information Disclosure Statement
Receipt of Information Disclosure Statement filed June 5, 2019 is acknowledged.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
There is a hyperlink on page 15, line 41. The Specification needs to be amended to cancel the hyperlink. Correction is required. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 19-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 8,193,198).
Applicant’s Invention
Applicant claims a method for controlling the growth of PPO resistant weeds, which comprises contacting such weeds, parts of it, its propagation material or its habitat with compounds of formula (I)
    PNG
    media_image1.png
    149
    477
    media_image1.png
    Greyscale
, wherein the PPO resistant weeds are weeds, that are resistant to PPO-inhibiting herbicides except compounds of formula (I); and wherein the application of the compound of formula (I) is during and/or after the emergence of the PPO resistant weeds.
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
Regarding claim 16, Ko et al. teach an herbicide including a uracil compound, wherein the uracil compound is represented by the Formula I
    PNG
    media_image2.png
    127
    288
    media_image2.png
    Greyscale
 (col. 2, lines 32-67). Ko et al. teach the uracil compound exhibits a wide herbicidal effect against not only grass weeds but also broadleaf weeds upon foliar treatment (col. 25, lines 19-21).
Regarding claim 19, Ko et al. teach the herbicidal composition is used in an amount of 10 g to 400 g per hectare. The application rate of the upper limits 201 g/ha-
Regarding claim 20, Ko et al. teach broadleaf weeds controlled by the herbicide include Ambrosia trifida, Ambrosia artemisiifolia var. elatior, Acalypha australis, Amaranthus lividus, and Amaranthus hybridus var. patulus.
Regarding claims 21 and 22, Ko et al. teach Ambrosia artemisiifolia, which is ragweed; Acalypha australis, which is Asian copperleaf; Amaranthus hybridus, which is smooth pigweed.
Regarding claim 24, Ko et al. teach particularly preferable compounds include3-[[2-[2-chloro-5-(3,6-dihydro-3-methyl-2,6-dioxo-4-trifluoromethyl-1(2H)-pyrimidinyl)-4-fluorophenoxy]-1-oxopropyl]amino]propionic acid methyl ester (Compound No. 1), which is elected compound tiafenacil (col. 11, lines 39-42).
Regarding claim 25, Ko et al. teach the herbicide composition further comprises a commonly used active ingredient having an agrochemical activity as an active ingredient (col. 25, lines 34-37).
Regarding claim 26, known active ingredients are selected from the group consisting of acetyl-CoA carboxylase inhibitor (ACC), acetolactate synthase inhibitor (ALS), amide, auxin herbicide, auxin transport inhibitor, carotenoid biosynthesis inhibitor, enolpyruvylshikimate 3-phosphate synthase inhibitor (ESPS), glutamine synthetase inhibitor, lipid biosynthesis inhibitor, mitosis inhibitor, protoporphyrinogen IX oxidase inhibitor, photosynthesis inhibitor (col. 25, lines 40-48). Ko et al. teach the protoporphyrinogen IX inhibitor is sulfentrazone (col. 26, line 44). 

Regarding claim 28, Ko et al. teach soil treatment was carried out by spraying a test formulation 1 day after the sowing and foliar treatment (col. 28, lines 29-32). Soil treatment is application to the locus where PPO tolerant crops are grown.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	Ko et al. do not specifically disclose the weeds are PPO resistant weeds.
	
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

It would have been obvious to one skilled in the art at the time of the invention to use the teaching of Ko et al. and apply the compound of formula (I) to PPO resistant weeds that are resistant to PPO-inhibiting herbicides except the compounds of formula (I).  Ko et al. teach the uracil compounds of formula (I) exhibit a wide herbicidal effect against not only grass weeds but also broadleaf weeds upon foliar treatment. One of ordinary skill in the art would have been motivated to use the compounds of formula (I) to control PPO resistant weeds that are resistant to PPO-inhibiting herbicides except the compounds of formula (I) because many of the weeds controlled by the compounds in Ko et al. are currently claimed. For example, Ko et al. teach that the compounds of formula (I) control Ambrosia artemisiifolia (ragweed); Acalypha australis (Asian copperleaf), and Amaranthus hybridus (smooth pigweed), which by Applicant’s admission in the original specification and in the original claims, are weeds that are Ambrosia artemisiifolia (ragweed); Acalypha australis (Asian copperleaf), and Amaranthus hybridus (smooth pigweed) are claimed in claims 20-22 and disclosed on page 16, lines 1-15 of the original specification. As such, following the prior art teaching that if the same compounds, compounds of formula (I), are applied to the same weeds, currently claimed, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., control of PPO-resistant weeds that are resistant to PPO-inhibiting herbicides except the compounds of formula (I). The reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 8,193,198) as applied to claims 16, 19-22 and 24-28 above, and further in view of Tranel et al. (US 2007/0050863) and/or the Rousonelos Publication (2012, Weed Science, Rousonelos et al.).
Applicant’s Invention
Applicant claims a method for controlling the growth of PPO resistant weeds, which comprises contacting such weeds, parts of it, its propagation material or its habitat with compounds of formula (I)
    PNG
    media_image1.png
    149
    477
    media_image1.png
    Greyscale
, wherein the PPO resistant weeds are weeds, that are resistant to PPO-inhibiting herbicides except compounds of formula (I); and wherein the application of the compound of formula (I) is during and/or after the emergence of the PPO resistant weeds.
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
The teachings of Ko et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	Ko et al. do not specifically disclose the PPO resistant weeds contain a ΔG210 or R98L mutation in the Protox enzyme conferring resistance to PPO-inhibiting herbicides. It is for this reason Tranel et al. and the Rousonelos Publication are added as secondary references.
	Regarding claim 23, Tranel et al. teach the codon-deletion approach revealed by A. tuberculatus is instructive of an alternative approach to achieve resistance. The R biotype was found to be resistant to multiple chemical families of PPO inhibitors, albeit 
	Regarding claim 23, Rousonelos et al. teach a mutation substituting an arginine codon for a leucine codon at a conserved location (R98L) of the PPX2 gene was suspected of being responsible for resistance. Rousonelos et al. teach a DNA-based assay was developed to identify the presence or absence of the common ragweed PPX2 R98L mutation. The R98L PPX2 mutation is the second mechanism identified for evolved resistance to PPO-inhibiting herbicides (Abstract, entire publication).

Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

It would have been obvious to one skilled in the art at the time of the invention to combine the teaching of Ko et al., Tranel et al. and Rousonelos et al. and know that the PPO-resistant weeds would contain ΔG210 mutation or R98L mutation in the Protox enzyme conferring resistance to PPO-inhibiting herbicides based on the teachings of Tranel et al. and Rousonelos et al. It would have been obvious to one of ordinary skill in the art that the PPO-resistant weeds contain ΔG210 mutation in the Protox enzyme conferring resistance because Tranel et al. teach the R biotype was found to be resistant to multiple chemical families of PPO inhibitors, albeit at different levels indicating that the ΔG210 mutation confers resistance to all PPO inhibitors. Rousonelos et al. teach that a DNA-based assay was developed to identify the presence or absence of the common ragweed PPX2 R98L mutation. The R98L PPX2 mutation is the second mechanism identified for evolved resistance to PPO-inhibiting herbicides.
 Ambrosia artemisiifolia (ragweed); Acalypha australis (Asian copperleaf), and Amaranthus hybridus (smooth pigweed), which would have PPO-resistance would also contain ΔG210 mutation and R98L mutation in the Protox enzyme conferring resistance to PPO-inhibiting herbicides because Tranel et al. and Rousonelos et al., specifically teach these mutations confer resistance to PPO-inhibiting herbicides. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDRIAE M HOLT/           Examiner, Art Unit 1616                                                                                                                                                                                             
/SUE X LIU/           Supervisory Patent Examiner, Art Unit 1616